



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or
    (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any document
    or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in paragraph (a).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)     on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

(2.2) In
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice shall

(a) as
    soon as feasible, inform the victim of their right to make an application for
    the order; and

(b) on
    application of the victim or the prosecutor, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that section,
    shall not be published in any document or broadcast or transmitted in any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18.

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Majdalani, 2019 ONCA 513

DATE: 20190619

DOCKET: C64869 / C65845

Sharpe, Brown and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dimitri
    Majdalani and Haven Schmidt-Fabian

Appellants

Mark C. Halfyard and Chris Rudnicki, for the appellant,
    Dimitri Majdalani

Robert Sheppard, for the appellant, Haven Schmidt-Fabian

Kathleen Doherty, for the respondent

Heard and released orally: June 17, 2019

On appeal from the convictions entered by Justice K.
    McKerlie of the Ontario Court of Justice, on March 1, 2017.

REASONS FOR DECISION

[1]

The appellants appeal from their convictions for human trafficking and
    procurement of M. C.-W. into prostitution.  The appellant, Haven Schmidt-Fabian,
    abandoned her sentence appeal on November 30, 2018.

[2]

The appellants submit that the trial judge erred by misapprehending
    material evidence, failing to reconcile critical differences in the evidence
    and failing to provide sufficient reasons for her decision.  The verdicts, the
    appellants argue, are unreasonable, and, the convictions should be either be quashed
    and acquittals entered or a new trial ordered.

[3]

We do not accept these submissions.  The thrust of the appellants
    submissions is to ask this court to re-do the trial judges credibility analysis,
    on which her decision turned, without identifying a clear error that would
    permit us to do so.

[4]

There was ample evidence to support the verdicts.  The trial judge was
    entitled to accept that while the complainant voluntarily decided to commence
    and continue as a sex-trade worker, the appellants started to control her
    actions, withhold her earnings, and force her on numerous occasions to work as
    a prostitute against her wishes.

[5]

The trial judge was alive to the deficiencies with the complainants evidence. 
    In particular, she dealt with the issues of the complainants alleged motive to
    lie and when the appellants took her cellphone.  She also approached with considerable
    caution the question of whether the complainant had retracted her allegations
    against the appellants and admitted lying to the police when she spoke to the
    police on April 5, 2016.  In our view, it was open to the trial judge to accept
    the complainants evidence as to when her cellphone was taken and to prefer the
    complainants denial of any motive to lie, retraction or lying to the police.  The
    trial judges finding that, the officers did not understand the situation
    correctly and did not accurately record their interactions with the
    complainant, adequately answers the appellants submission that the trial
    judge failed to grapple with the question of whether the complainant lied at
    trial.

[6]

Finally, the trial judges reasons show a clear path to her
    determination of the appellants guilt on the charges for which they were
    convicted.

[7]

Accordingly, we dismiss the appeals

Robert
    J. Sharpe J.A.

David
    Brown J.A.

L.B.
    Roberts J.A.


